NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-10196

                Plaintiff-Appellee,             D.C. No.
                                                2:05-cr-00058-JCM-GWF-1
 v.

KENYON DEVERS,                                  MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Kenyon Devers appeals from the district court’s orders denying his motion

for early termination of supervised release under 18 U.S.C. § 3583(e)(1) and his

motion for reconsideration. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Devers contends that the district court improperly denied termination on the

basis of its incorrect belief that his supervised release had been revoked in 2012.

However, the record of Devers’s 2012 hearing shows that his supervised release

was revoked on that occasion. Moreover, contrary to Devers’s claim, the district

court’s shorthand description of his 2012 violation as a “sex offense” was not

erroneous. The record also does not support Devers’s contention that the court

placed undue weight on his 2012 revocation. Rather, the record shows that the

district court properly considered the 18 U.S.C. § 3583(e) factors, including

Devers’s history and characteristics. The court did not abuse its discretion in

concluding that early termination of supervised release was not in the interest of

justice. See 18 U.S.C. § 3583(e)(1); United States v. Emmett, 749 F.3d 817, 819-

20 (9th Cir. 2014).

      AFFIRMED.




                                          2                                     19-10196